Citation Nr: 0905602	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-35 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for the service-connected lumbar spine 
degenerative disc disease at L-4 through S-1, with history of 
lumbar strain, prior to June 5, 2008.  

2.  Entitlement to a rating in excess of 40 percent for the 
service-connected lumbar spine degenerative disc disease at 
L-4 through S-1, with history of lumbar strain, beginning on 
June 5, 2008.  

3.  Entitlement to an increased initial rating in excess of 
10 percent for the service-connected cervical spine 
discogenic osteoarthritis, with history of C-6 compression 
fracture, prior to January 4, 2008.  

4.  Entitlement to a rating in excess of 30 percent for the 
service-connected cervical spine discogenic osteoarthritis, 
with history of C-6 compression fracture, beginning on 
January 4, 2008.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1992.  

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the RO that 
granted service connection for the lumbar spine and cervical 
spine disabilities and assigned a 10 percent rating for each, 
effective on March 30, 2004.  

In a June 2008 RO rating decision, the rating for the 
service-connected lumbar spine disability was increased to 40 
percent, effective on June 5, 2008, and the rating for the 
service-connected cervical spine disability was increased to 
30 percent, effective on January 4, 2008.  

As the veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  




FINDINGS OF FACT

1.  Since the date of claim, the service-connected lumbar 
spine degenerative disc disease is shown to have been 
productive of a disability picture that more nearly 
approximated that of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; neither limitation of forward flexion to less than 
30 degrees, nor favorable ankylosis of the thoracolumbar 
spine is demonstrated at that time.  

2.  Since June 5, 2008, the service-connected lumbar spine 
disability is not shown to have been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine; nor 
have associated lumbar spine-related neurologic abnormalities 
been clinically diagnosed.  

3.  Since the date of claim, the service-connected cervical 
spine discogenic osteoarthritis is shown to have been 
productive of a disability picture that more nearly 
approximated that of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees.  

4.  Since January 4, 2008, the service-connected cervical 
spine discogenic osteoarthritis is not shown to be manifested 
by unfavorable ankylosis of the entire cervical spine, and 
associated cervical spine-related neurologic abnormalities 
have not been clinically diagnosed.  


CONCLUSIONS OF LAW

1.  Since the date of claim, the criteria for the assignment 
of an initial rating of 20 percent, but not higher for the 
service-connected lumbar spine degenerative disc disease with 
history of lumbar strain, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including Diagnostic Codes 
5237, 5242 (2008).  

2.  Beginning on June 5, 2008, the criteria for the 
assignment of a rating in excess of 40 percent for the 
service-connected lumbar spine degenerative disc disease with 
history of lumbar strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including Diagnostic Codes 
5237, 5242 (2008).  

3.  Since the date of claim, the criteria for the assignment 
of a rating of 20 percent, but not higher for the service-
connected cervical spine discogenic osteoarthritis, with 
history of C-6 compression fracture, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including Diagnostic 
Codes 5235, 5242 (2008).  

4.  Beginning on January 4, 2008, the criteria for the 
assignment of a rating in excess of 30 percent for the 
service-connected cervical spine discogenic osteoarthritis, 
with history of C-6 compression fracture, have not been met. 
 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a including 
Diagnostic Codes 5235, 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is no 
suggestion that any VA defect in assisting the veteran 
reasonably affects the fairness of this adjudication.  
Indeed, the veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.  


Factual Basis

The veteran's claims for increase were received by VA in 
March 2004.  

The VA X-ray findings dated in July 2004 showed both lumbar 
and cervical spine degenerative disc disease.  

In the course of a January 2005 VA fee-basis examination, the 
X-ray results showed cervical spine early discogenic and 
osteoarthritic changes; lumbar spine findings reportedly were 
normal.  

The veteran complained of having constant lumbar spine pain 
for a period of 27 years, with the pain traveling into his 
lower extremities.  He denied that the disorder caused him 
incapacitation or caused him to miss time from work.  He also 
complained of neck pain for 27 years, into his head and down 
into his lower back.  He noted that the pain did not cause 
incapacitation or cause him to miss work.  

An examination of the thoracolumbar spine revealed complaints 
of radiating pain down the left leg.  No muscle spasm was 
present.  Tenderness was not noted.  Negative straight leg 
raising was discerned on the right side, positive findings on 
the left side.  There was no ankylosis of the spine.  

The veteran's range of motion testing showed flexion to 70 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 30 degrees, and bilateral rotation to 25 degrees.  

The veteran's range of motion was noted to have been 
additionally limited by pain, fatigue, weakness and lack of 
endurance following repetitive use.  The pain was noted to 
have the major functional impact.  The examiner observed that 
there was no sign of intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  

An examination of the cervical spine was negative for 
radiating pain on movement, muscle spasm or tenderness.  No 
cervical spine ankylosis was present.  His range of motion 
testing showed flexion and extension to 45 degrees, right 
lateral flexion to 40 degrees, left lateral flexion to 45 
degrees, and bilateral rotation to 60 degrees.  

The range of motion was additionally limited after repetitive 
use.  A neurologic examination was essentially negative.  The 
diagnoses included those of lumbar strain and early 
discogenic and osteoarthritis of the cervical spine.  

The report of VA MRI (magnetic resonance imaging) testing 
conducted on December 6, 2005 included findings of multilevel 
degenerative disease of the cervical spine with a left 
paracentral disc herniation without spinal canal or 
neuroforaminal stenosis and multilevel degenerative disease 
or the lumbar spine with an L5-S1 left paracentral disc 
extrusion resulting in moderate to severe stenosis of the 
left lateral recess and L4-5 mild bilateral lateral recess 
stenosis.  

A VA fee-basis examination was also conducted on January 4, 
2008 when the veteran reported having lumbar spine stiffness 
and weakness.  Constant pain was also cited, traveling down 
into his back and legs.  His pain was treated with prescribed 
medications.  The veteran denied that his lumbar spine 
problems caused any incapacitation.  

The veteran also complained of aching and sharp cervical 
spine pain, traveling down his legs into his feet.  For this, 
he also took prescribed pain medications.  While indicating 
this pain decreased his sex drive, he denied that it caused 
any incapacitation.  

An examination of the thoracolumbar spine showed "normal" 
findings, with no pain reported.  No evidence of radiating 
pain on movement was present.  Muscle spasm was absent.  No 
tenderness was noted.  Straight leg raising testing was 
negative on both sides.  No lumbar spine ankylosis was 
discerned.  

The examiner commented that the joint function of the 
thoracolumbar spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  No sign of intervertebral disc syndrome with 
chronic and permanent nerve root involvement was present.  

The range of motion testing of the cervical spine 
demonstrated flexion to 10 degrees, extension to 45 degrees, 
bilateral lateral flexion to 45 degrees, and bilateral 
rotation to 80 degrees.  No evidence of radiating pain on 
movement was detected, nor was muscle spasm.  

No cervical spine tenderness was shown, and ankylosis was not 
present.  Cervical spine function was additionally limited by 
pain after repetitive use.  The X-ray testing showed lumbar 
spine degenerative changes.  Neurological examination was 
essentially negative.  

The diagnoses were those of lumbar strain with degenerative 
disc disease at L4-S1 and discogenic osteoarthritis of the 
cervical spine with history of C-6 compression fracture.  

A VA primary care treatment note, dated June 5, 2008, shows 
that the veteran was seen for complaints of chronic neck and 
back pain.  The veteran denied any acute complaints, but took 
Oxycodone for pain relief.  His lumbar spine showed that the 
range of motion was limited in all directions to 
approximately 15 to 20 degrees.  Neither gross deformity nor 
spasm was present.  

A cervical spine examination revealed no spasm and good 
flexion.  Increased pain was shown on extension to more than 
8 degrees, and on lateral extension to approximately 8 to 10 
degrees.  Mild crepitus with range of motion was present.  
Neurologic examination revealed grossly intact findings.  The 
diagnoses included those of chronic low back pain and chronic 
neck pain.  

An October 2008 VA outpatient treatment record includes 
diagnoses of chronic low back pain - degenerative arthritis, 
and cervical neck pain - cervicalgia.  A spine examination 
showed mild pain on palpation with no gross deformity, but 
decreased range of motion.  A neurologic examination revealed 
grossly intact findings.  


Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The service-connected lumbar spine disability manifested by 
degenerative disc disease at L4 through S1, with history of 
lumbar strain, is currently rated under Diagnostic Code 5242.  
See October 2008 rating decision.  This rating is based, in 
part, on limitation of motion.  The Board notes, also, that 
this disability was previously rated under Code 5237.  See 
March 2005 rating decision.  

The service-connected cervical spine disorder manifested by 
osteoarthritis with a history of C-6 compression fracture is 
currently rated under Code 5242.  See October 2008 rating 
decision.  This rating too is based, in part, on limitation 
of motion.  The Board also notes that this disability was 
previously rated under Code 5235.  See March 2005 rating 
decision.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The Diagnostic Code in this regard provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
Here, as intervertebral disc syndrome, concerning either the 
lumbar or cervical portions of the spine, has not been 
diagnosed, this regulation is not for application in this 
case.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the service-connected 
lumbar and cervical spine conditions are currently rated with 
or without symptoms such as pain (whether or not it 
radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease.  

For the service-connected lumbar spine disability, a 10 
percent rating requires thoracolumbar spine forward flexion 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that thoracolumbar spine forward 
flexion be greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumbar 
spine be not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted when unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal extension 
is from 0 to 30 degrees, normal left and right lateral 
flexion is from 0 to 30 degrees, and normal left and right 
lateral rotation is from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

Here, on this record, ankylosis of the thoracolumbar spine is 
clearly not shown.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  

For the service-connected cervical spine disability, a 10 
percent rating requires cervical spine forward flexion 
greater than 30 degrees but not greater than 45 degrees, a 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent rating requires cervical spine forward flexion 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less or with favorable 
ankylosis of the cervical spine.  A 40 percent rating is 
warranted when unfavorable ankylosis of the entire cervical 
spine is present.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal extension 
is from 0 to 30 degrees, normal left and right lateral 
flexion is from 0 to 30 degrees, and normal left and right 
lateral rotation is from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

Also, normal forward flexion and extension of the cervical 
spine is from 0 to 45 degrees, normal lateral flexion is from 
0 to 45 degrees, and normal rotation is from 0 to 80 degrees. 
 38 C.F.R. § 4.71a, Plate V.  As with the veteran's 
thoracolumbar spine, ankylosis of the cervical spine is not 
shown.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  When a question arises as to which of 
two ratings under a particular Code applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Here, the veteran appealed from the initial 10 percent 
ratings assigned for his service-connected low back and 
cervical spine conditions.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


Analysis

Entitlement to a Rating in Excess of 10 Percent for Lumbar 
Spine Degenerative Disc Disease at L-4 through S-1, with 
History of Lumbar Strain, 
Prior to June 5, 2008.  

The medical findings concerning the service-connected lumbar 
spine disability for the period of this appeal essentially 
include July 2004 VA X-ray evidence of degenerative disc 
disease and the comprehensive findings reported as part of 
the January 2005 VA fee-basis examination and subsequent VA 
outpatient treatment reports.  

Initially, as noted, intervertebral disc disease was not 
present as no neurological involvement had been demonstrated.  
Thus, utilization of the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is not 
warranted here.  

The veteran, as also discussed, has denied having such 
incapacitating episodes.  The evidence also does not show 
neurological symptoms that might be separately rated and 
combined with the rating for orthopedic disability.  Indeed, 
despite his complaints of radiating pain into his lower 
extremities in the course of his January 2005 examination, no 
radicular symptoms or motor or sensory deficits were 
detected.  

Contemplating a rating under the General Rating Formula, a 20 
percent rating requires forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

In the course of the January 2005 VA fee-basis examination, 
the veteran's forward flexion was to 70 degrees and his 
combined range of motion of the thoracolumbar spine was 200 
degrees.  Also, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis was 
clearly not demonstrated during this time period.  

However, the Board is required to consider the effect of pain 
and weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45.  

Moreover, the Board is required to consider the effect of 
pain when making a rating determination, that has been done 
in this case, and it is important to emphasize that the 
Rating Schedule does not provide a separate rating for pain, 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), and the new 
General Rating Formula specifically requires the use of the 
defined criteria "with or without pain."  38 C.F.R. 
§ 4.71a.  

Given the MRI findings recorded in December 2005 and the VA 
examination findings of additional functional limitation due 
to pain and other factors noted in January 2005, the Board 
finds that the service-connected low back disability picture 
more nearly resembled that of forward flexion of the 
thoracolumbar spine greater than 30 degrees but less than 60 
degrees since the date of claim in March 2004.  

Hence, on this record, an increased, initial rating of 20 
percent, but no more is warranted for this period of time.  


Entitlement to a Rating in Excess of 40 Percent for Lumbar 
Spine Degenerative Disc Disease at L-4 through S-1, with 
History of Lumbar Strain 
beginning on June 5, 2008

A careful review of the evidence for this period is 
essentially limited to the VA outpatient medical findings 
documented as part of the treatment afforded the veteran on 
June 5, 2008.  

The clinical findings evident on June 5, 2008 reflected a 
severe lumbar spine range of motion findings to warrant the 
assignment of a 40 percent rating.  

As noted, his lumbar range of motion was reported to be 
limited to approximately 15 to 20 degrees in all directions.  
Pursuant to the General Rating Formula, and specifically, 
Code 5242, with forward flexion of the thoracolumbar spine 
being limited to 30 degrees of less, a 40 percent is so 
warranted.  

The post June 5, 2008, medical evidence is devoid of findings 
or assertions suggestive of unfavorable ankylosis of the 
thoracolumbar spine; as such, a 50 percent rating is not for 
application in this case.  

In addition, the veteran has never claimed that his lumbar 
spine disorder caused him to be incapacitated.  In fact, on 
June 5, 2008, the veteran denied any acute complaints.  
Neither gross deformity nor spasm was noted.  

In essence, the medical evidence demonstrates that there has 
been no incapacitating episodes as defined by the rating 
criteria, i.e., no physician has ordered bed rest for the 
veteran due to intervertebral disc syndrome.  The evidence 
also shows no chronic radiculopathy.  Thus, on this record, 
there is no basis for a separate rating based on a 
neurological component.  38 C.F.R. § 4.7.  

As noted, there is no evidence of ankylosis.  As the 
veteran's lumbar disorder is already rated at 40 percent for 
orthopedic manifestations, absent a showing of ankylosis, a 
higher rating is not for application.  

In sum, the evidence shows no competent findings of lumbar 
radiculopathy to show that a separate rating is warranted 
based on pain radiating into the lower extremities.  In the 
absence of a diagnosis of lumbar radiculopathy, a separate 
rating is not for application.  38 C.F.R. § 4.1, 4.7, 4.71a, 
Code 5242.  


Entitlement to a Rating in Excess of 10 Percent for Cervical 
Spine Discogenic Osteoarthritis, with History of C-6 
Compression Fracture 
Prior to January 4, 2008

The medical findings during this period relating to the 
service-connected cervical spine disability include July 2004 
VA X-ray evidence of degenerative disease, and the clinical 
findings reported as part of the January 2005 VA fee-basis 
examination.  

Here, intervertebral disc syndrome affecting the cervical 
spine is not demonstrated, and no related peripheral 
component has been shown.  The veteran, as discussed, has 
denied having had any related incapacitating episodes due to 
intervertebral disc syndrome.  

The objective clinical evidence also does not show 
neurological symptoms which might be separately rated and 
combined with the rating for orthopedic disability.  Indeed, 
despite his complaints radiating pain into his lower back in 
the course of his January 2005 examination, no radicular 
symptoms or sensory deficits were detected.  

Contemplating rating the disorder under the General Rating 
Formula, a 20 percent rating requires forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Here, during this period, the January 2005 VA fee-basis 
examination showed forward flexion to 45 degrees and the 
combined range of motion of the cervical spine was 295 
degrees.  

Also, neither muscle spasm nor guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis was shown.  

However, the Board must consider the effect of pain and 
weakness when rating the service-connected cervical spine 
disability.  38 C.F.R. §§ 4.40, 4.45.  The veteran's reports 
of discomfort and pain have been considered and have been 
shown to support the assignment of a higher rating.  

Here, the medical findings, in the Board's opinion, show that 
the service-connected cervical spine disability picture more 
nearly approximated that of forward flexion of the cervical 
spine greater than 15 degrees but less than 30 degrees since 
the date of claim when additional impairment due to factors 
such as pain and weakness are considered.  

Accordingly, on this record, an increased rating of 20 
percent, but not more is assignable beginning the date of the 
filing of the veteran's claim.  


Entitlement to a Rating in Excess of 30 Percent for Cervical 
Spine Discogenic Osteoarthritis, with History of C-6 
Compression Fracture 
Beginning on January 4, 2008.  

A review of the evidence for this time period is essentially 
limited to the findings reported as part of the VA fee-basis 
examination conducted on January 4, 2008.  As discussed, the 
January 4, 2008, VA examination did show a somewhat limited 
range of cervical spine motion.  As noted, cervical spine 
forward flexion was reported to be limited to 10 degrees.  

Pursuant to the General Rating Formula, Diagnostic Code 5242, 
with forward flexion of the cervical spine being limited to 
15 degrees or less, a 30 percent is so warranted.  The other 
evidence clearly does not show findings of unfavorable 
ankylosis of the entire cervical spine for the assignment of 
a higher rating in this case.  

The veteran also has not asserted on examination that his 
cervical spine manifestations cause him to be incapacitated.  
In fact, on June 5, 2008, the veteran denied any acute 
complaints.  Neither gross deformity nor spasm was noted.  

In addition, the medical evidence does not show that there 
are any incapacitating episodes as defined by the rating 
criteria, i.e., no physician has ordered bed rest.  , There 
also is no showing of chronic radiculopathy warranting the 
assignment of a separate rating for related nerve damage.  

The veteran's current rating for his cervical spine 
disability is 30 percent.  The only basis for a higher rating 
based on limitation of motion is if his cervical spine 
disorder is manifested by ankylosis.  See 38 C.F.R. § 4.71a.  

As the veteran is shown to have active movement in each plane 
for the cervical spine, ankylosis of the cervical spine is 
not present.  Thus, the service-connected cervical spine 
disability cannot be rated higher than 30 percent based on 
orthopedic manifestations in this case.  

In addition, the evidence preponderates against a finding of 
cervical radiculopathy in this case.  In the absence of such 
impairment or related incapacitating manifestations, the 
service-connected cervical spine disorder, for the period 
beginning on January 4, 2008, cannot meet the criteria for a 
rating higher than 30 percent.  38 C.F.R. § 4.1, 4.7, 4.71a, 
Code 5242.  

In addressing each of the increased rating claims, the Board 
has considered the fact that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An increased, initial rating of 20 percent, but no higher for 
the service-connected lumbar spine degenerative disc disease 
at L-4 through S-1, with history of lumbar strain is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating in excess of 40 percent for the service-
connected lumbar spine degenerative disc disease at L-4 
through S-1, with history of lumbar strain beginning on June 
5, 2008 is denied.  

An increased, initial rating of 20 percent, but no higher for 
the service-connected cervical spine discogenic 
osteoarthritis with history of C-6 compression fracture is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-
connected cervical spine osteoarthritis, with history of C-6 
compression fracture beginning on January 4, 2008 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


